CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement onFormN-1AofInvestment Managers Series Trust regarding the Prospectus and Statement of Additional Information of WCM Focused International Growth Fund, WCM Focused Emerging Markets Fund and WCM Focused Global Growth Fund, and to the use of our reports dated June 28, 2013 on the financial statements and financial highlights of WCM Focused International Growth Fund, a series of the Investment Managers Series Trust. Such financial statements and financial highlights appear in the 2013 Annual Report to Shareholders which are also incorporated by reference into the Registration Statement. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania August 28, 2013
